MISCELLANEOUS SUPREME COURT DISPOSITIONS
BALLOT TITLES CERTIFIED
April 9, 2007
Fidanque et al v. Myers, (S54310). Having received no timely filed objections, the
court certifies to the Secretary of State the Attorney General's modified ballot title for Proposed
Initiative Petition No. 54 2008, ORS 250.085(9).
Hunnicutt v. Myers, (S54355). Having received no timely filed objections, the court certifies to
the Secretary of State the Attorney General's modified ballot title for Proposed Initiative Petition
No. 58 2008, ORS 250.085(9).
Terhune et al v. Myers (S54287). Having received no timely filed objections, the court certifies
to the Secretary of State the Attorney General's modified ballot title for Proposed Initiative
Petition No. 50 2008, ORS 250.085(9).